IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


LEI KE,                                 : No. 88 EM 2014
                                        :
                  Petitioner            :
                                        :
                                        :
           v.                           :
                                        :
                                        :
DREXEL UNIVERSITY,                      :
                                        :
                  Respondent            :




                                    ORDER


PER CURIAM
     AND NOW, this 19th day of August, 2014, the Petition for Review is DENIED.